DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. 

Pages 3-4 of the remarks argue the following:

By way of background, Ando at best discloses a purifying method for purifying exhaust gas using a selective catalytic reduction catalyst in which ammonia is used as a reducing agent. See, Ando, e.g., 1] 0002 and 0022. Throughout its disclosure, Ando discusses the issue so-called “NH3- slip" caused by unreacted and leaked NH3 (para. 0009-0023). In order to solve the problem of NH3- slip, Ando proposes an exhaust gas purification catalyst equipment having an oxidation catalyst (DOC) having an oxidative function for nitrogen monoxide and hydrocarbon and a selected catalytic reduction type catalyst (SROC). /d, 40023 and claim 1. The SROC comprises (i) a lower-layer catalyst layer having an oxidative function for nitrogen monoxide (NO) in exhaust gas and (ii) an upper-layer catalyst layer (B) having an adsorbing function for ammonia on the surface of a monolithic structure type carrier (C). id. The SROC has a certain zeolite. While Ando discloses at 7 0145 that “the NH3 component used in the present invention may be ... aldehyde which could be generated when a biofuel is used,” Ando does not teach at all that aldehyde remains after the de-nitration process using aldehyde as a reducing agent, much less how any such aldehyde, if any, would be treated or decomposed. The Office Action at pages 4 states that “there is a greater presence of aldehydes from the SCR.” However, that is an improper speculation without any support in Ando. Even if there is some remaining aldehyde, Ando does not teach or suggest that any remediation needs to be performed to eliminate that remaining aldehyde. Thus, the teachings of Ando have nothing to do with any process or act for decomposition of aldehyde.

The remarks are respectfully contended above for the following reasons.  Ando states that when biofuels are used, aldehydes from the SCR may be produced (see para. 145). Therefore, one of ordinary skill in the art would know that when biofuels are used with the SCR, that some aldehyde can be produced.  The title of the paragraph above para. 47 is “Best Mode for Carrying out the Invention”.  Therefore, it seems that Ando does teach use of biofuels in their process. 
As to remediating the aldehyde formed in the top SCR layers, this feature is newly added in the claims.  Specifically, Claim 4 now says that the aldehyde is decomposed in the catalyst.  Therefore, this feature is newly treated.
As to the reducing agent, it is shown in the Choung reference that use of alcohol instead or alongside ammonia as a reducing agent is known in the art.

Next, page 4 argues:
In contrast, the present Application takes a different approach from Ando in purifying an exhaust gas by using alcohol, not NH3 or aldehyde, as a reducing agent to denitrate an exhaust gas, as recited in claim 1. During the interview, the Examiner conceded that Ando does not teach the use of alcohol as a reducing agent, but stated that it was possible that the use of alcohol would have been obvious.

As mentioned, Choung remedies this deficiency.  

Page 4 of the remarks then argues, the following:
Applicant submits that the use of alcohol in the de-nitration process generates harmful aldehyde as a byproduct, leading the skilled artisan away from its adoption. Claim 1 as amended is directed to an exhaust gas treating method for decomposing an aldehyde contained in a combustion exhaust gas discharged from a de-nitration unit, the method comprising a step of decomposing the aldehyde using an aldehyde decomposition catalyst made of a zeolite in a cation form NH, having a structure selected from MFI and BEA and carrying at least one metal selected from the group consisting of Zn and Zr.

This is respectfully contended.  Ando acknowledges that some aldehyde is generated because biofuels are used (see para. 47 and para. 145 of the reference).

Next, pages 4-5 argue the following:

None of Ando, Choung, or Golden discloses or suggests each and every feature of amended claim 1. In particular, the cited references, taken alone or in combination with each other, fail to disclose the following recitations of amended claim 1:
(i) “an alcohol being fed as a reducing agent to the de-nitration unit”
(ii) “an aldehyde being by-produced in the de-nitration unit” and
(iii) “a step of decomposing the aldehyde using an aldehyde decomposition catalyst.”
(iv) “the aldehyde decomposition catalyst is made of a zeolite in a cation form NH4 having a structure selected from MFI and BEA and carrying at least one metal selected from the group consisting of Zn and Zr”

Regarding (i), Ando at 90023 discloses that “[t]he present inventors have intensively studied a way to solve the above-described problem, as a result, have found out a catalyst which uses a safe material as a de-nitration component and purifies NOx component using NH3 component as a reducing agent.” While Ando suggests hydrocarbons (HC) or aldehyde theoretically may be used as a reducing agent for SCR (Selective Catalytic Reduction Catalyst), it is disclosed that NH3 exhibits a superior effect and Ando uses NHs3 for its SCR. See, 10116. In Ando, alcohol is not even mentioned as a possible option for a reducing agent, and Ando cannot be said to suggest the use of alcohol.

This is respectfully disputed.  Some of these features have been newly amended and therefore newly addressed.  As to the reducing agent, this feature is addressed in the Choung reference.  

	As to the Choung reference, the remarks argue the following on page 5:
The Office Action alleged that the Choung reference may cure the deficiencies of Ando. More particularly, the Office Action stated that “[t]he [Choung] reference explains that when testing out various reducing agents, that ethanol produced lower NOx than ammonia (col. 8, lines 3- 4)” and “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethanol instead of ammonia as the reducing agent, of Choung for use with Ando because ethanol is known to be a superior reducing agent over ammonia.”

Applicant respectfully disagrees with this assessment of Choung. As noted above, Ando does not consider ethanol (or any other type of alcohol) as a possible reducing agent for its SCR. In addition, the skilled artisan would not simply adopt ethanol a reducing agent because harmful aldehyde is by-produced if ethanol is added to a de-nitration chamber. That is, even if a better de- nitration may be achieved by using ethanol as a reducing agent, the ordinary skilled artisan would not use ethanol due to the issue of harmful byproducts such as aldehyde. Neither Ando nor Choung provide or suggest any solution to the problem of harmful aldehyde. Absent such a suggestion, Choung’s use of alcohol would not be incorporated into Ando’s method.

Thus, the ordinary skill in the art would not have been motivated to use ethanol as a reducing agent in the de-nitration process of Ando.

	The remarks are respectfully contended.  Specifically, Choung explains that in tests (see Fig. 1B), when ethanol is added to ammonia, the conversion of NOx to N2 is improved.  Also, see Figure 1A.  Therefore, since under tests, NOx conversion to N2 showed better results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ethanol with ammonia in the reducing agent mixture because it improves NOx conversion.

	The remarks on page 5 argue the following:
Regarding (ii), Ando discloses aldehyde could be generated when a biofuel is used. See, 90145. However, Ando does not disclose that the aldehyde is generated as a byproduct in the de- nitration process of the exhaustion gas. Thus, Ando does not disclose whether or not the aldehyde is generated during the de-nitration process, as recited.

Regarding (iii), Ando discloses a catalyst made of B-type zeolite (i.e., having BEA structure) for de-nitrating a combustion gas. See, 10066. However, the zeolite of Ando is not used for decomposing aldehyde by-produced in the de-nitration process for a combustion gas, but used for de-nitrating a combustion gas.

	This position is respectfully contended.  Ando teaches that biofuels can be used (para. 145) but then in their description of the best mode for carrying out the invention, Ando teaches that biofuels can be used (para. 47).  Therefore, when biofuels are used in the process of Ando, some aldehydes are formed.  Although there are other embodiments where other fuels can be used, use of biofuels are one known fuel source in the Ando method.  

	Page 6 of the remarks then argues the following:

The Office Action alleged that Golden discloses the same type of zeolite as claim 1. The Office Action argued that “[i]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the zeolite of Golden, which has a ZSM-5 or zeolite beta structure in the ammonium-form and modified with manganese, for use with the lower SCR of Ando because Golden describes an SCR with oxidative function and Ando explains that the lower SCR catalyst requires oxidative functions in order convert leftover reducing agent.“

Applicant respectfully disagrees. Ando discloses “a lower-layer catalyst layer (A) having an oxidative function for nitrogen monoxide (NO).” See, Abstract. However, the reducing agent used in Ando is NH3, not an alcohol. Thus, as contrary to the Examiner’s allegation, Ando does not teach or suggest oxidating leftover or slipped reducing agent.

	This is respectfully contended.  As mentioned, use of an alcohol reducing agent is relied upon in the Choung reference. 

	Page 6 of the remarks then argues:
	The Office Action also alleged that “[a]s to the catalyst being able to reduce aldehydes from the first layer SCR catalyst of Ando, since the composition in the second, lower layer SCR, is the same as the claimed aldehyde-reducing catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same aldehyde reduction.” Neither Ando nor Golden discloses “a step of decomposing the aldehyde.” Claim 4 is directed to an exhaust gas treating method and requires “a step of decomposing the aldehyde.” Even if Golden discloses the same type of zeolite as claim 4, nothing in Golden suggests using the zeolite for decomposing aldehyde. Before the insight of the inventors of the claimed method, it was not known that the claimed zeolite (i.e., a zeolite in a cation form NH, having a structure selected from MFI and BEA and carrying at least one metal selected from the group consisting of Zn, and Zr) may decompose aldehyde. Accordingly, the ordinary skilled artisan would not have arrived at the step of decomposing the aldehyde using the claimed zeolite.


	This feature is newly amended and therefore newly treated.

	Next, page 6 argues:
	.

Regarding (iv), none of the cited references discloses a zeolite in a cation form NH, having a structure selected from MFI and BEA and carrying at least one metal selected from the group consisting of Zn and Zr. Golden at best discloses a zeolite modified with Mn. However, Golden does not disclose or suggest having the zeolite carry Zn or Zr.


	The use of Golden was utilized to disclose the Mn feature, but it is respectfully contended that this no longer needed.

Status of the Claims
	The claims have been amended so strike out manganese, which was relied upon in the last rejection.  Therefore, the newly amended claims are newly treated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pub.: 2010/0196221) and in view of Choung (US Pat.: 8894952).
Ando describes a SCR catalyst used to treat exhaust gas (abstract), which is designed to reduce NOx gases (para. 5-7).  Ando explains that various fuels can be used, to include biofuels (para. 47) but that when biofuels are used, there is a greater presence of aldehydes from the SCR (para. 145). As to the catalyst structure, Ando describes a multi-layered catalyst that includes a SCR upper layer, followed by a SROC lower layer (para. 155, 157).  This SCR upper layer can be considered the de-nitration unit of Claim 4 in this application.
NOx-containing exhaust contacts the first, SCR upper layer prior to entering the lower layer (see Fig. 1).  A reducing agent is fed to the SCR (para. 42, 107).  After entering the upper layer, Ando describe feeding the stream to a lower layer, such as a SCOR (para. 155).  The SCROC may comprise a beta-type zeolite modified with zirconia (para. 26 and para. 56, zirconia as the transition metal oxide used as the base material and para. 66, 68).  The zeolite sieve can be in NH4-form (para. 68).  The SROC lower layer can be considered an aldehyde catalyst.
As to the composition used as the reducing agent in the SCR, Ando explains that ammonia “or the like” can be used as a reducing agent (para. 145), but does not describe use of an alcohol reducing agent.
Choung describes a method of reducing NOx gases using catalysts (abstract), which can include zeolite modified by iron (col. 2, line 63).  The reference explains that when testing out various reducing agents, that ethanol produced lower NOx than ammonia (col. 8, lines 3-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethanol instead of ammonia as the reducing agent, of Choung for use with Ando because ethanol is known to be a superior reducing agent over ammonia.
	As to the catalyst decomposition aldehydes from the first layer SCR catalyst of Ando, although Ando does not specifically state that the lower SCR layers reduce the aldehyde, since the composition in the second, lower layer SCR, is the same as the claimed aldehyde-reducing catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same aldehyde reduction.
	As to Claim 7, Ando does not describe a noble metal in the SROC.  Golden further states that their SCR does not contain Pt metals because it is less expensive (para. 9).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando and Choung as applied to claim 4 above, and further in view of Golden.
	Golden describes an SCR that has oxidative features (para. 2, 43, 44).  These SCR catalysts may have a ZSM-5 or zeolite beta structure (para. 61) that can be in the ammonium-form (para. 62).  The catalyst may be modified with manganese (para. 104, 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the zeolite of Golden, which has a ZSM-5 or zeolite beta structure in the ammonium-form and modified with manganese, for use with the lower SCR of Ando because Golden describes an SCR with oxidative function and Ando explains that the lower SCR catalyst requires oxidative functions in order convert leftover reducing agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 12, 2022